                   No. 6:21-cv-00049

                   Darren Dickens,
                       Plaintiff,
                          v.
                 Jack Skeen, Jr. et al.,
                      Defendants.


                        ORDER

   Plaintiff Darren Dickens, proceeding pro se and in
forma pauperis, filed this civil rights lawsuit pursuant
to 42 U.S.C. § 1983. The case was referred to United
States Magistrate Judge John D. Love pursuant to 28
U.S.C. § 636(b). Doc. 4. On April 30, 2021, the
magistrate judge issued a report recommending that
the petition be dismissed with prejudice as required by
28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(b). Doc. 10. No
objections were filed.
    When no party objects to the magistrate judge’s
report and recommendation, the court reviews it only
for clear error. See Douglass v. United Servs. Auto. Ass’n,
79 F.3d 1415, 1420 (5th Cir. 1996). Having reviewed the
magistrate judge’s report, and being satisfied that it
contains no clear error, the court accepts its findings
and recommendation. This case is dismissed with
prejudice for failure to state a claim upon which relief
can be granted.
                      So ordered by the court on June 8, 2021.



                                 J. C A MP B E L L B A RKE R
                               United States District Judge
